EXHIBIT 10.1
PROLOGIS
Board of Trustees
May 13, 2010
Revised Trustee Compensation

         
Chairman’s Fee
  $ 85,000  
Board Retainer
  $ 80,000  
Annual DSU Grant
  $ 100,000  
Audit Committee Chair
  $ 20,000  
Management Development and Compensation Committee Chair
  $ 10,000  
Investment and Finance Committee Chair
  $ 10,000  
Corporate Responsibility Committee Chair
  $ 7,500  
 
       
Meeting fee for meetings in excess of 20 per year
  $ 1,500  
Elimination of Board and Committee Meeting Fees
       

 